 

Exhibit 10.1



 

EXCHANGE AGREEMENT

 

This EXCHANGE AGREEMENT (this “Agreement”) is made as of August [—], 2018
between Humilis Holdings Private Equity LP (the “Seller”) and GlassBridge
Enterprises, Inc., a Minnesota corporation (the “Buyer”).

 

WHEREAS, the Seller owns (i) 140,000,500 shares of common stock (the “Common
Shares”) of NXSN Acquisition Corp., a Delaware corporation and subsidiary of the
Buyer (“NXSN”), (ii) 5,600,000 shares of preferred stock (the “Preferred Shares”
and together with the Common Shares, the “Shares,” represents Seller’s entire
ownership in NXSN);

 

WHEREAS, the Buyer desires to hereby purchase, and the Seller desires to hereby
sell to the Buyer, the Shares, on the terms and for the consideration set forth
herein.

 

In consideration of the mutual covenants and representations herein set forth,
the Seller and the Buyer agree as follows:

 

1.            Sale of the Shares. The Seller hereby agrees to sell to the Buyer,
and the Buyer hereby agrees to purchase from the Seller, the Shares pursuant to
the terms and conditions set forth in this Agreement.

 

2.            Payment. As payment for the Shares, Buyer shall (i) pay the Seller
$1in immediately available U.S. dollars to an account designated by the Seller
(the “Cash Consideration”), and (ii) simultaneously with the execution of this
Agreement, cause its subsidiary, NXSN, to execute an Option Agreement in favor
of Seller, substantially in the form attached hereto as Exhibit A, granting the
Seller the right to purchase 100% of the shares of Nexsan Corporation, a
Delaware corporation (“Nexsan”, such agreement, the “Option Agreement”). Upon
receipt of a duly executed copy of this Agreement, the Cash Consideration, and a
duly executed copy of the Option Agreement, the Seller shall deliver to the
Buyer copies of stock certificates representing the Shares.

 

3.            Representations and Warranties of the Buyer. In connection with
the purchase of the Shares, the Buyer represents to the Seller the following:

 

a.           Sophisticated Buyer. Buyer is sophisticated in financial matters
and is able to evaluate the risks and benefits attendant to the sale of Shares
to Seller.

 

b.           Authority to Cause Option to be Issued. Buyer has the authority and
power to cause NXSN to enter into the Option Agreement contemporaneous with the
execution of this Agreement, and the Option Agreement will be validly executed
and delivered and enforceable by law.

 

c.           No Legal Advice from Seller. Buyer acknowledges it has had the
opportunity to review this Agreement and the transactions contemplated by this
Agreement with Buyer ‘s legal counsel, investment and tax advisors. Buyer is not
relying on any statements or representations of Seller or any of its
representatives or agents for legal, tax or investment advice with respect to
this Agreement or the transactions contemplated by the Agreement.

 

 

 

  

d.           Finder’s Fees. No investment banker, broker, finder or other
intermediary is entitled to a fee or commission from Seller in respect of this
Agreement based upon any arrangement or agreement made by or on behalf of Buyer.

 

4.           Representations and Warranties of the Seller. In connection with
the purchase of the sale of the Shares, the Seller represents to the Buyer the
following:

 

a.           Sophisticated Seller. Seller is sophisticated in financial matters
and is able to evaluate the risks and benefits attendant to the sale of Shares
to the Buyer.

 

b.           Ownership of Shares. As of the date hereof, Seller is the legal and
beneficial owner of the Shares and will transfer to Buyer good and marketable
title to the Shares free and clear of any liens, claims, security interests,
options, charges or any other encumbrance whatsoever.

 

c.           Finder’s Fees. No investment banker, broker, finder or other
intermediary is entitled to a fee or commission from Buyer in respect of this
Agreement based upon any arrangement or agreement made by or on behalf of
Seller.

 

d.           Disclosure of Material Impacts. Seller has disclosed to Buyer all
circumstances that may have a material adverse effect on the performance of this
Agreement.

 

e.           Seller appointed NXSN directors will resign upon execution of this
Agreement.

 

5.           Representations and Warranties of NXSN

 

a.           Authorization. On the date of the signing of this Agreement, NXSN
has the powers, rights, authority and ability to sign and deliver this
Agreement.

 

b.           No Breach of Law or Other Agreement. No signing and delivery of
this Agreement and no performance by NXSN of its obligations under this
Agreement shall (i) result in any violation of any relevant laws and
regulations; (ii) conflict with the certificate of incorporation or other
organizational documents of NXSN; (iii) result in any breach of any binding
agreements or instruments to which they are a party or constitute any breach of
contract under any binding agreements or instruments to which they are a party;
(iv) result in any breach of any licenses or approvals issued by the relevant
competent government departments to them; or (v) cause any licenses or approvals
issued by the relevant competent government departments to them to be suspended
or revoked or attached with any conditions;

 

c.           Agreement Not Impacted by Proceedings. There is no suit,
arbitration or other judicial or administrative proceedings that are pending or
may have a substantial impact on the performance of this Agreement or the Nexsan
Stock Purchase Agreement.

 

d.           Disclosure of Material Impacts. NXSN has disclosed to Buyer all
circumstances that may have a material adverse effect on the performance of this
Agreement.

 

 

 

  

e.           NXSN has not engaged in any business activities other than as the
holding company of Nexsan.

 

f.            NXSN has no assets or liabilities other than the Senior Secured
Convertible Note due to Buyer and those under Nexsan.

 

g.           NXSN has no past due tax liabilities and are fully in compliance
with all of the tax filings.

 

There is no suit, or proceeding pending, against, threatened against, or a
written or oral claim, nor is there any settlement agreement or stipulation in
litigation.

 

6.           Release of Claims. Seller, on behalf of itself and its
predecessors, successors, assigns, their past, present and future officers,
agents directors, general partners, limited partners, employees, investors,
stockholders administrators, affiliates, administrators, beneficiaries, and
representatives and the beneficiaries, heirs, executors, representatives and
insurers of any of them (the “Releasing Parties”), hereby fully, finally and
irrevocably releases, acquits and forever discharges Buyer, its direct and
indirect subsidiaries, each of their respective affiliates, predecessors,
successors and assigns and the beneficiaries, heirs, executors, representatives
and insurers of any of them (collectively, the “Released Parties”) from any and
all Actions (as defined below), Liabilities (as defined below), costs and
expenses of every kind and nature whatsoever, whether arising from any express,
implied, oral or written contract or agreement or otherwise, known or unknown,
past, present or future, suspected or unsuspected, at law or in equity,
contingent or otherwise (collectively, a “Potential Claim”), that the Releasing
Parties, or any of them, had, has or may have in the future against any of the
Released Parties for any matter, cause or thing relating to NXSN and/or any
direct or indirect subsidiary or affiliate of NXSN, officers and directors
occurring at any time at or prior to the date of this Agreement (subject to the
exceptions described below, the “Released Matters”), except that the Released
Matters do not include, and nothing in this Agreement will affect or be
construed as a waiver or release by the Releasing Parties of, any Potential
Claim by the Releasing Parties arising from or relating to: (i) any rights or
benefits available to any Releasing Party under this Agreement, and (ii) claims
that cannot be released as a matter of law. “Action” means any action, audit,
charge, claim, complaint, demand, grievance, hearing, inquiry, investigation,
litigation, proceeding, citation, summons, subpoena or suit, whether civil,
criminal, administrative or judicial, whether formal or informal, whether public
or private, commenced, brought, conducted or heard by or before, or otherwise
involving, any government authority, and any mediation. “Liabilities” means any
and all liabilities, indebtedness, claims, guaranties commitments, deficiencies
and obligations of any kind, whether accrued or fixed, absolute or contingent,
matured or unmatured, determined or undeterminable, on- or off-balance sheet or
required to be recorded on a balance sheet prepared in accordance with generally
accepted accounting principles, including those arising under any law,
regulation or court order and those arising under any contract or agreement.

 

 

 

  

7.           General Provisions.

 

a.           Counterparts Fascimile. This Agreement may be executed in any
number of counterparts, each of which when so executed shall be deemed to be an
original and all of which taken together shall constitute one and the same
instrument. This Agreement or any counterpart may be executed via facsimile
transmission, and any such executed facsimile copy shall be treated as an
original.

 

b.           Governing Law. This Agreement shall for all purposes be deemed to
be made under and shall be construed in accordance with the laws of the State of
New York. Each of the parties hereby agrees that any action, proceeding or claim
against it arising out of or relating in any way to this Agreement shall, to the
fullest extent applicable, be brought and enforced first in the Southern
District of New York, then to such other court in the State of New York as
appropriate and irrevocably submits to such jurisdiction, which jurisdiction
shall be exclusive. Each of the parties hereby waives any objection to such
exclusive jurisdiction and that such courts represent an inconvenient forum.

 

c.           Severability. If any term, provision or covenant of this Agreement
is held by a court of competent jurisdiction or other authority to be invalid,
void or unenforceable, the remainder of the terms, provisions and covenants of
this Agreement shall remain in full force and effect and shall in no way be
affected, impaired or invalidated.

 

d.           Binding Effect; Assignment. This Agreement (i) may be assigned by
Seller to a partnership in which Seller is the general partner or a limited
liability company in which Seller is the managing member, and (ii) shall be
binding upon and inure to the benefit of the parties hereto and their respective
legal representatives, successors and permitted assigns.

 

e.           Headings. The descriptive headings of the Sections hereof are
inserted for convenience only and do not constitute a part of this Agreement.

 

f.            Entire Agreement; Changes in Writing. This Agreement constitutes
the entire agreement among the parties hereto and supersedes and cancels any
prior agreements, representations and warranties, whether oral or written, among
the parties hereto relating to the transaction contemplated hereby. Neither this
Agreement nor any provision hereof may be changed or amended orally, but only by
an agreement in writing signed by the other party hereto.

 

g.           Notices. Any notice or other communication under this Agreement
shall be in writing and shall be considered given when (a) sent by telecopier,
with receipt confirmed, (b) delivered personally, or (c) one business day after
being sent by recognized overnight courier, to the parties at the addresses set
forth on the signature page hereto (or at such other address as a party may
specify by notice to the other).

 

[Signature page to follow]

  

 

 

 

IN WITNESS WHEREOF, the parties have duly executed this Agreement as of the day
and year first set forth above.

 

BUYER   SELLER GLASSBRIDGE ENTERPRISES, INC.   HUMILIS HOLDINGS PRIVATE      
EQUITY  LP               By: Humilis Holdings Management Company LLC, its
General Partner           By: /s/ Danny Zhang   By: /s/ Trevor Colhoun          
Name: Danny Zhang, CEO   Trevor Colhoun, Manager

 

NXSN Acquisition Corp         By: /s/ Trevor Colhoun   Name: Trevor Colhoun,
Chairman  

 

 

 